DETAILED ACTION

This office action is in response to Remarks and Amendments filed February 25, 2022 in regards to a 371 application filed May 22, 2019 claiming priority to PCT/CN2017/112716 filed November 23, 2017 and foreign application CN201611047040.7 filed November 23, 2016.  Claims 3, 6-7, 10-11, 14, 16-20, and 22 have been cancelled without prejudice. Claims 1 and 5 have been amended. Claims 1-2, 4-5, 8-9, 12-13, 15, 21, and 23 are currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                            Allowable Subject Matter
Claims 1-2, 4-5, 8-9, 12-13, 15, 21, and 23 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The present claims are allowable over the closest references: over Pan et al. (WO 2016/086886 A1). 
Pan et al. disclose a polymer according to the general formula:

    PNG
    media_image1.png
    136
    113
    media_image1.png
    Greyscale

wherein the structural unit E is an organic compound containing at least one electron donating group D, and at least one electron accepting group A; x + y=1 wherein x and y are mole fractions; and G is an organic functional group which may be the same or different in multiple occurrences and independently selected from a hole-transporting group, a hole-blocking group, an electron-transporting group, an electron-blocking group, an organic host group, a singlet emitter group, and a triplet emitter. Pan et al. disclose the electron-donating groups D1-D10 and the electron-accepting groups are selected from fluorine, cyano group, or groups comprising N, O, and S heteroaromatic-type compounds in the backbone
However, Pan et al. do not teach or fairly suggest the claimed polymer composition comprising a repeating unit represented by general formula (1):

    PNG
    media_image2.png
    160
    199
    media_image2.png
    Greyscale

wherein n and m are integers greater than or equal to 1 in the ratio of n:m from 3:7 to 7:3; min(LUMO(E1)-HOMO(E2), LUMO(E2)-HOMO(E1)) ≤ min(Et(E1), Et(E2)) + 0.1 eV wherein LUMO is lowest unoccupied molecular orbital, HOMO is highest occupied molecular orbital, and Et is a triplet excited state; and wherein the E1 group comprises at least one of the claimed structural units of the instant claim.
In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                                                        Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD GRINSTED/Examiner, Art Unit 1763

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763